Title: Notes on Debates, 17 June 1783
From: Madison, James
To: 


Tuesday June 17
The day was employed chiefly in considering the Report on the Journal relative to the Department of Finance. Some thought it ought to lie on the files: some that it ought to receive a vote of approbation, and that the Superintendant, should, for the period examined, be acquitted of further responsibility. Mr. Gorham particularly was of that opinion. Finally the Report was entered on the Journal without any act of Congress thereon, by a unanimous concurrence.
